Citation Nr: 0329363	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  02-12 679A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office  
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


REMAND

The veteran had active military service from September 2000 
to December 2000.  

The issue of entitlement to service connection for a 
psychiatric disability comes to the Board of Veterans' 
Appeals (Board) on appeal from a December 2001 rating 
decision by the Department of Veteran's Affairs (VA) Regional 
Office (RO) located in San Juan, Puerto Rico.  By the same 
rating decision, the RO also denied service connection for a 
back disability.  The veteran indicated his disagreement with 
this determination in January 2002.  However, by a June 2002 
rating decision, the RO granted service connection for lumbar 
myositis, L5-S1 left and central disc herniation, right 
radiculopathy, and assigned an initial 40 percent rating.  
This action represents a complete grant of the benefit sought 
and this issue is not before the Board for appellate 
consideration.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  There, the 
Court found that the 30-day period provided in § 3.159(b)(1) 
to respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
veteran that notwithstanding any information previously 
provided (including that contained in a December 2001 
letter), a full year is allowed to respond to a VCAA notice.  

A review of the service medical records shows that the 
appellant was seen for psychiatric complaints.  Following the 
most recent VA psychiatric examination in June 2001 the 
veteran has continued to receive treatment for psychiatric 
problems.  As such, the Board is of the opinion that a 
current specialized examination is warranted.

Appellate consideration will be deferred and this case is 
REMANDED for the following actions:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent. 

2.  Schedule the veteran for a hearing 
before a local hearing officer, in 
accordance with his written request of 
January 2002.

3.  With any needed assistance from the 
veteran, request all medical records 
pertaining to the veteran from the Carcel 
Las Cucharas in Ponce (as referenced in 
the Form 9 received in September 2002).  

4.  Furnish the appellant the appropriate 
release of information forms to obtain 
copies of all VA and private medical 
records pertaining to treatment of 
psychiatric symptoms, for the period from 
December 2000 to the present, which have 
not been previously submitted.

5.  Arrange for a VA examination by a 
psychiatrist to determine the nature, 
severity, and etiology of any acquired 
psychiatric disorder.  Send the claims 
folder to the examiner for complete 
review of the record prior to the 
examination.  Any testing deemed 
necessary should be conducted.  Following 
the examination it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that any acquired 
psychiatric disorder diagnosed, is 
related to the appellant's period of 
service?  If it is determined that the 
appellant has an acquired psychiatric 
disorder that pre-existed military 
service, whether it is as likely as not 
that the preservice psychiatric disorder 
underwent a chronic increase in severity 
beyond natural progression? A complete 
rational for any opinion expressed should 
be included in the report.

6.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought remains denied, provide the 
veteran and his representative with a 
supplemental statement of the case and 
appropriate period of time for response.
 
Thereafter, return the case to the Board for further 
appellate consideration.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  VBA's Adjudication 
Procedure Manual, 
M21-1, Part IV, also directs expeditious handling of all 
cases remanded by the Board and the CAVC.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


